343 F.2d 428
Hiram WHITTLE, Administrator of the Estate of Edgar Whittle, Appellant,v.J. Millard TAWES, Governor of the State of Maryland, Appellee.
No. 9746.
United States Court of Appeals Fourth Circuit.
Argued March 5, 1965.Decided April 5, 1965.

Hiram Whittle, appellant, pro se.
Fred Oken, Asst. Atty. Gen., of Maryland (Thomas B. Finan, Atty. Gen., of Maryland, on brief), for appellee.
Before SOBELOFF and J. SPENCER BELL, Circuit Judges, and LARKINS, District Judge.
PER CURIAM:


1
This appeal must be dismissed for it is an attempt to have immediate review of an unappealable interlocutory order.


2
Hiram Whittle brought an action against the Governor of Maryland to compel him to investigate the circumstances surrounding the death of the plaintiff's brother, Edgar Whittle, which occurred in 1942.  The defendant filed a motion to dismiss and obtained an order deferring the taking of depositions by the plaintiff pending the disposition of that motion.  It is from this order that appellant appeals.  This is a routine procedural step in the normal administration of the case and obviously not the type of order that may be reviewed before the final determination of the case, and 28 U.S.C.A. 1292(a) (1), upon which the appellant relies, is inapplicable.  The appeal will be


3
Dismissed.